1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 10, 12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of British Patent 2,259,874 and Kanga for reasons of record as set forth in paragraph 1 of the previous action.
2.Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of British Patent 2,259,874, Kanga, Goichman et al and Pekurovsky et al 2010/0024671 (see paragraph 0030, last three lines).
Schmitt, British -874, Kanga and Goichman et al are applied for reasons of record as set forth in paragraph 2 of the previous action, the references lacking at best a clear showing of forming the flexographic plates by pressing.  Note that casting and pressing were submitted to be functional equivalents in the previous action and Official Notice was taken thereof.  Pekurovsky et al is now being applied to teach this equivalence, disclosing that a flexographic plate can be made by “any replication method (e.g., embossing, casting, ect (sic)”.  The casting is taught by Goichman et al and the embossing would be the instant pressing and Pekurovsky et al teaches that either of these is an equivalent and known method of making a flexographic plate.  Hence, one of ordinary skill in the art, given the disclosures of Goichman et al and Pekurovsky et al, would have found it obvious to have formed the flexographic printing plate by employing 
3.Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of British Patent 2,259,874, Kanga and McLean et al for reasons of record as set forth in paragraph 3 of the previous action.
4.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, 9, 10 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 9, 10 and 12-19 of copending Application No. 16/027,852 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of reasons of record as set forth in paragraph 4 of the last office action.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5.Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. Applicant submits that the instant method is different from the references as applied –ie, in particular Schmitt and/or British -874—since the instant does not employ coating and curing steps for the production of the relief images.  
6.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 



/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742